      Case 2:11-cv-00084 Document 772 Filed on 12/17/19 in TXSD Page 1 of 3
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                    December 17, 2019
                           UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

M.D.; bnf STUKENBERG, et al,                    §
                                                §
        Plaintiffs,                             §
VS.                                             §   CIVIL ACTION NO. 2:11-CV-084
                                                §
GREG ABBOTT, et al,                             §
                                                §
        Defendants.                             §


                       ORDER REGARDING WORKLOAD STUDIES
                          IN THE NOVEMBER 20, 2018 ORDER

       On December 16, 2019, Plaintiffs and Defendants filed an agreed motion requesting that

this Court approve an arrangement whereby, in lieu of conducting workload studies, the Texas

Department of Family and Protective Services and Health and Human Services Commission

would use as a guideline 14-17 children per conservatorship caseworker, 14-17 investigations

per DFPS CCI investigator, and 14-17 tasks per RCCL inspector for the purpose of satisfying

Defendants’ obligations relating to conducting workload studies in the November 20, 2018 order.

(Doc. 606).

       The Court determines that it is in the best interest of the Class to approve the parties’

arrangement and to relieve Defendants of their obligations in the November 20, 2018 order to

conduct or complete workload studies. See Doc. 606, Order, at 8-9, ¶¶1-2; 13, ¶¶1-2. These

agreed guidelines are consistent with the Court’s order, as they will save the cost and avoid the

delay of workload studies and speed the implementation of improvements to benefit children in

the custody of the Texas foster care system.

       It is ordered that in lieu of performing the workload study obligations set forth in the

November 20, 2018 order, Defendants will establish as guidelines for the determination of
      Case 2:11-cv-00084 Document 772 Filed on 12/17/19 in TXSD Page 2 of 3



generally applicable internal caseload and investigation standards the following: (1) 14-17

children per caseworker for DFPS conservatorship caseworker caseloads; (2) 14-17

investigations per DFPS CCI investigator; and (3) 14-17 total tasks, which include operations,

investigations referred from DFPS, minimum standard investigations, and agency homes

sampling, per HHSC RCCL inspector. The guidelines described above shall not be used or

interpreted as a “caseload cap” or an “enforced caseload range.” See M.D. by Stukenberg v.

Abbott, 907 F.3d 237, 274-81, n.45 (5th Cir. 2018).

        Defendants will use these guidelines to satisfy the requirements in the November 20,

2018 order, which require DFPS and HHSC to establish generally applicable internal caseload

standards. See Doc. 606, Order, at 9-10, ¶¶3-4; 13-14, ¶¶3-4.

        The parties’ arrangement eliminates the necessity for the workload studies and releases

Defendants from any obligation to conduct such studies, as set forth in the November 20, 2018

order. See Doc. 606, Order, at 8-9, ¶¶1-2; 13 ¶¶1-2. Defendants’ deadline to establish internal

caseload standards, as set forth in the November 20, 2018 order, is extended 30 days from the

date of this Order. See Doc. 606, Order, at 9, ¶3; 13 ¶3. Additionally, Defendants’ deadline to

ensure that the generally applicable, internal caseload standards are utilized to serve as guidance

for supervisors who are handling caseload distribution and that Defendants’ hiring goals for all

staff are informed by the generally applicable, internal caseload standards, as set forth in the

November 20, 2018 order, is extended 60 days from the date of this Order. See Doc. 606, Order,

at 10, ¶4; 14, ¶4.

        Defendants’ use and implementation of these guidelines will remain subject to

supervision by the Monitors and approval of the Court, as explained in the November 20, 2018




2/3
      Case 2:11-cv-00084 Document 772 Filed on 12/17/19 in TXSD Page 3 of 3



order. See Doc. 606, Order, at 9-10, ¶¶3-4; 13-14, ¶¶3-4. This order does not expand the

November 20, 2018 order or impose any additional obligations on Defendants.

       SIGNED and ORDERED this 17th day of December, 2019.


                                               ___________________________________
                                                         Janis Graham Jack
                                                  Senior United States District Judge




3/3
